DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16909105 in view of Martin (US20190291666).
Regarding claim 1, Application No. 16909105 teaches all of the limitations of claim 1 (see same limitations thereof), however, fails to teach the rainwater collection port, and wherein the tank stores water received therefrom. Martin teaches (Fig. 2) a rainwater collection port (surface water collector 250 & “water from precipitation such as rain” - ¶[0053] & “roof” - ¶[0074]) that is formed in a top surface of the vehicle and receives rainwater; and a water tank (common reservoir 268) that stores, as the water to be sprayed by the spray nozzle, condensed water (“Condensation collected at the evaporator 217” via 264) generated in the evaporator and the rainwater received through the rainwater collection port, in order to . 
This is a provisional nonstatutory double patenting rejection.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7 of copending Application No. 16911885 in view of Martin (US20190291666).
Regarding claim 1, Application No. 16911885 teaches all of the limitations of claim 1 (see same limitations thereof), however, fails to teach the rainwater collection port, and wherein the tank stores water received therefrom. Martin teaches (Fig. 2) a rainwater collection port (surface water collector 250 & “water from precipitation such as rain” - ¶[0053] & “roof” - ¶[0074]) that is formed in a top surface of the vehicle and receives rainwater; and a water tank (common reservoir 268) that stores, as the water to be sprayed by the spray nozzle, condensed water (“Condensation collected at the evaporator 217” via 264) generated in the evaporator and the rainwater received through the rainwater collection port, in order to expand water collection opportunities and optimize water usage onboard a vehicle (¶[0004] & [0006]).  Martin further teaches the drain hoses, such as 244 and 254 may be separate lines, or lines that merge prior to entering the common reservoir (¶[0055]), and thus the claims lack patentable distinction
This is a provisional nonstatutory double patenting rejection.
Claims 1 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 9 of copending Application No. 16912713 in view of Martin (US20190291666).
. 
This is a provisional nonstatutory double patenting rejection.
Claims 1 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 16911870 in view of Martin (US20190291666).
Regarding claim 1, Application No. 16912713 teaches all of the limitations of claim 1 (see same limitations thereof), however, fails to teach an evaporator, the rainwater collection port, and wherein the tank stores water received therefrom. Martin teaches (Fig. 2) an evaporator (217), a rainwater collection port (surface water collector 250 & “water from precipitation such as rain” - ¶[0053] & “roof” - ¶[0074]) that is formed in a top surface of the vehicle and receives rainwater; and a water tank (common reservoir 268) that stores, as the water to be sprayed by the spray nozzle, condensed water (“Condensation collected at the evaporator 217” via 264) generated in the evaporator and the rainwater received through the . 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitano (JP200935206) in view of Martin (US20190291666).
Regarding claim 1, Kitano teaches a vehicle air conditioner installed in a vehicle (Fig. 1 & 5, vehicle 10), the vehicle air conditioner comprising: an evaporator (evaporator 21) that causes heat exchange between air in an interior of a passenger compartment and a coolant (“refrigerant and the air in the vehicle interior are heat-exchanged by the evaporator 21” - ¶[0041]); a condenser (condenser 22) that causes heat exchange between the coolant and outside air (“outside air is taken in from the air intake surface 22A by a suction fan, and the 
Kitano does not teach a rainwater collection port that is formed in a top surface of the vehicle and receives rainwater; and a water tank that stores, as the water to be sprayed by the spray nozzle, condensed water generated in the evaporator and the rainwater received through the rainwater collection port, however, in another embodiment, Kitano does teaches wherein a water tank (41 Fig. 14 & 44, Fig. 15) may be used to store collected water.
Martin teaches (Fig. 2) a rainwater collection port (surface water collector 250 & “water from precipitation such as rain” - ¶[0053] & “roof” - ¶[0074]) that is formed in a top surface of the vehicle and receives rainwater; and a water tank (common reservoir 268) that stores, as the water to be sprayed by the spray nozzle, condensed water (“Condensation collected at the evaporator 217” via 264) generated in the evaporator and the rainwater received through the rainwater collection port, in order to expand water collection opportunities and optimize water usage onboard a vehicle (¶[0004] & [0006]).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitano to include the rainwater collection port and water tank of Martin, in order to expand water collection opportunities and optimize water usage onboard a vehicle (¶[0004] & [0006]).   
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitano (JP200935206) in view of Martin (US20190291666) and in further view of Clenet (US5081912). 

Kitano as modified does not teach the vehicle air conditioner further comprises: the drain hose that is provided through a pillar of the vehicle; and a rainwater hose that has one end connected to the rainwater collection port and has another end joined to the drain hose.
Martin further teaches the drain hoses, such as 244 and 254 may be separate lines, or lines that merge prior to entering the common reservoir (¶[0055]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitano to include the rainwater hose that has one end connected to the rainwater collection port and has another end joined to the drain hose, in order to provide a merged drain hose, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I).
Clenet teaches wherein drain hose 98 may be provided along or within a vehicle pillar (Col. 4, lines 60-65). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitano to include the drain hose that is provided through a pillar of the vehicle as taught by Clenet, in order to provide a suitable means to mount the drain hose in the vehicle, as it has been held obvious to provide a simple .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NOTE: While the reference(s) below could also support a rejection, in order to promote compact prosecution, and reduce redundant rejections, they have not been relied upon.   
Sawaki (JP2008273261) also teaches a air conditioner harvesting evaporator condensate for spraying on a condenser (see Fig. 3-4 reproduced below). 

    PNG
    media_image1.png
    545
    688
    media_image1.png
    Greyscale

Martin (US20190270419) teaches a water collection system for spray cooling onboard a vehicle (see Fig. 2)
Chen (CN208704134) teaches an air spraying heat dissipation system using rainwater and condensed water from an evaporator (see annotated Fig. 1 below).

    PNG
    media_image2.png
    380
    817
    media_image2.png
    Greyscale

Justin (US20090199582) teaches a spray cooled condenser using condensed water from the evaporator in a vehicle (see Fig. 3)
Zeweke (US20100307176) teaches a water cooled condenser
Yang (KR19980060241) teaches a bus air conditioner (see Fig. 3, reproduced below)

    PNG
    media_image3.png
    228
    356
    media_image3.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763